Citation Nr: 1704295	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-32 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active United States Marine Corps service from June 1952 to June 1955.  The Veteran earned a Korean service medal, among other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

An October 2009 rating decision denied entitlement to service connection for tinnitus and for PTSD, and the Veteran submitted addition evidence, which may be considered a timely disagreement with that denial, in June 2010.  The RO thereafter characterized the claim as a request to reopen the claim for service connection.  The Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.

The Veteran testified from the Winston-Salem, North Carolina RO before the undersigned at a January 2017 Videoconference hearing.  A transcript of that hearing is associated with the Veteran's electronic record.  

The Veteran's claims file is wholly electronic.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

At his October 2009 audiologic examination, the Veteran reported that he had intermittent tinnitus beginning in service, and then becoming constant over the past twenty to thirty years.  The VA examiner who conducted the September 2009 VA examination, and the examiner who conducted September 2011 VA examination both opined that your tinnitus was likely due to your hearing loss, since no tinnitus or hearing loss was noted in service or chronically thereafter.  Since it was less than likely that hearing loss which was diagnosed nearly 50 years after the Veteran's service was due to the Veteran's service, they reasoned that it was less than likely that your tinnitus was related to your period of active duty service.  However, neither examiner addressed the likelihood that you incurred an intermittent but chronic tinnitus as a result of service prior to later incurrence of hearing loss, as you reported in your 2009 VA examination.  More specific medical opinion is required to address your lay contentions.

Your June 1955 and October 1955 VA hospitalizations following your June 1955 service discharge, and a 1957 medical examination for reserve service purposes, reflect that you expressed anxiety and nervousness.  The examiner who conducted a September 2009 VA psychiatric examination concluded that your current anxiety disorder was related to your exposure to combat during your service in Korea.  However, there are no personnel records regarding the locations or unit to which you were assigned, and the clinical records supply no specific details as to where you were assigned in Korea.  It appears that you served in Korea from about January 1954 to about September 1954, after a July 1953 armistice which established a Demilitarized Zone (DMZ) was signed by the United Nations.  Without additional information as to the proximity of your assignment to the DMZ, or other evidence of combat exposure, it cannot be assumed that you would have experienced combat stressors in Korea in 1954.

Personnel records on file contain a document concerning expeditions and engagements-combat record.  It is noted that you participated in the defense of UN positions in Korea from January to September 1954.  Further indication of that participation is not on file.  It is not clear if actual engagement with the enemy was undertaken at that time.  A unit history for the time you were in Korea should be obtained or searched for information concerning any enemy conflict that may have involved the unit.

The examiner who conducted your December 2010 VA psychiatric examination noted your contention that your current anxiety and nightmares were caused by a training accident in which service members were killed by a live grenade during a training exercise in which the grenade was not supposed to be live.  The examiner concluded that, since you felt this stressor, not the stresses of combat, caused your current psychiatric disorder, and the training explosion was not corroborated, no direct relationship between your current psychiatric disability and your service was established.    

However, it does not appear that the AOJ attempted to obtain additional personnel records, unit histories or other service department records which might establish where you, or your unit, or its larger command, were located during your service in Korea.  The Board further notes that more specific information as to what unit you were assigned to at the time of the training accident could be of assistance in corroborating the occurrence of that accident.  A further attempt to obtain personnel records or other records which would assist in corroboration of combat or other stressors is required.  The Board also observes that the notation "reserve service" appears on some RO documents.  It must be noted that the Veteran had active service from June 1952 to June 1955, and that he had a reserve obligation thereafter.  However, other than the 1957 medical examination for reserve service purposes, it does not appear that the Veteran was required to perform reserve service duties.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the National Personnel Records Center (NPRC) and the U.S. Marine Corps Headquarters Personnel Management Support Branch to search for personnel records for the Veteran, as well as for any separately-filed medical or psychiatric records, to include separately-file hospital records from Tripler Army Medical Center, and for separately-filed Uniform Code of Military Justice (UCMJ) records for the Veteran from 1952 to June 1955.  

If the NPRC/Marine Corps Headquarters advises VA that it has no additional service treatment records or other separately filed documents pertaining this Veteran, the AOJ should attempt to contact the appropriate reserve unit of the state in which the 1957 reserve service examination was conducted or the facility to which records of that reserve unit would have been retired.  

The NPRC/Marine Corps Headquarters Personnel Management Support Branch should be asked to identify any alternative locations/agencies where documents related to the Veteran might be located.  Identified locations/agencies should be asked to search documents pertaining to the Veteran for the period at issue.  Unit histories and locations of the Veteran's unit while in Korea should be reviewed or obtained for association with the record.  To the extent needed, the Veteran should be asked to provide any additional information he can in terms of the date of the grenade training incident while in Korea that result in casualties to his unit.  Attempts to verify this information should also be undertaken.  All attempts to obtain records should be documented in the claims folder. 

2.  After the AOJ completes indicated requests, including the requests for a response from each location/agency, it should determine whether the information obtained warrants any further development. 

3.  If, after completion of development, available official records do not establish the location(s) at which the Veteran served while in Korea, but establish or remain consistent with information reflecting that the Veteran served in Korea from about January 1954 to September 1954, the Veteran's statements that he had exposure to combat stressors during such service must be accepted as credible.  The AOJ must provide a summary which explains whether or not the Veteran's contention that he was exposed to combat stressors must be accepted as credible and accurate.  Similar discussion should be undertaken if the grenade training incident is verified.

4.  The claims file, including the AOJ's determination as to whether the Veteran was exposed to combat stressors or such exposure must be assumed, should be reviewed by a clinician with appropriate health care expertise to address the following question, and an opinion which addresses the question must be obtained from the reviewer.  If the reviewer determines that in-person examination is required, such in-person examination should be conducted.

The reviewer/examiner must provide an opinion which addresses the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a current acquired psychiatric disorder which was incurred during or as a result of his service?  

5.  Afford the Veteran an opportunity to submit records of any type, clinical or nonclinical, including employment records, which might assist him to substantiate his statements that he had intermittent tinnitus chronically and continuously after service.

6.  The claims file, including the AOJ's determination as to whether the Veteran was exposed to combat stressors or such exposure must be assumed, should be reviewed by a clinician with appropriate health care expertise to address the following question, and an opinion which addresses the question must be obtained from the reviewer.  If the reviewer determines that in-person examination is required, such in-person examination should be conducted.

The reviewer/examiner must provide an opinion which addresses the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran incurred chronic tinnitus during or as a result of his service?  

The reviewer must discuss the significance of the Veteran's lay report that he had tinnitus chronically, although intermittently, beginning in service following an explosion or exposure to combat, prior to post-service incurrence of hearing loss, although the intermittent tinnitus increased in severity as hearing loss developed.  

7.  Once all indicated development has been conducted, each claim remaining on appeal should be readjudicated.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case.  If indicated, the appeal should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




